Title: [Account with Massachusetts as a Delegate to the Continental Congress, April–August 1775.]
From: Adams, John
To: Massachusetts General Court


       
     Mass. Bay Dr. to John Adams
     
      
      £
      s
      d
     
     
      To the Hire of two Horses at £10 each
      20:
      0:
      0
     
     
      To the Hire of a Sulky £8:0s:0d
      8:
      0:
      0
     
     
      To the Wages of a servant from the 26 of April to the 14th. of August at £3 per Month 10:16:0
      10:
      16:
      0
     
     
      To Cash paid Mrs. Yard in Philadelphia for Board and Lodging for myself and Servant &c. Pensylvania Currency £38:13s:6d
      30:
      18:
      10
     
     
      To Cash paid Hannah Hiltzheimer for keeping my Horses
      4:
      16:
      3
     
     
      To Cash paid Dibley & Stringer for keeping my Horses Pen. Currency £8:13s:8 1/2d
      7:
      0:
      0
     
     
      To Cash paid Messrs. Marshalls for Sundry Medicines
      0:
      8:
      0
     
     
      
      79:
      19:
      1
     
    
   
       
       
       
       
       
       
     Cr.
     
      By Cash recd.
      100:
      0:
      0
     
     
      carried with me, when I went
      50:
      0:
      0
     
     
      borrowed out of Money for the Sufferers, at one Time
      31:
      0:
      0
     
     
      at another
      12:
      0:
      0
     
    
   
       
     
      To Cash paid Daniel Smith for Sundries as pr Rect.
      2:
      8:
      0
     
     
      To Cash paid J Young for Sundries
      3:
      0:
      0
     
     
      To Cash paid at Horse Neck for a Saddle
      3:
      0:
      0
     
     
      To cash paid for a light Suit of Cloaths
      4:
      0:
      0
     
     
      To Cash paid for my Expences, keeping two Horses and a servants Expences, upon the Road from Braintree to Philadelphia, and from thence to Braintree together with Sundry miscellaneous Expences, while there
      26:
      12:
      11
     
     
      To 2 Days Spent, in riding after Mr. Cushing before I went away, to get the Money granted me for my Expences Self and Horse
      0:
      18:
      0
     
     
      To the Hire of an Horse and Man to go to Providence, after my Money which Mr. Cushing said was carried there
      
      
      
     
     
      To the Hire of the second Horse and Man to the same Place for the same Purpose, not having obtaind it the first Time.
      
      
      
     
     
      To Cash paid Mr. Joseph Bass for a Surtout and Pair of Leather Breeches before I went—the Breeches were not brought out of Boston, the 19th of April and there they now are in Mr. Whitwells shop as he told me at Hartford
      3:
      16:
      0
     
     
      To Cash pd. the owner of a sulky for the Damage done to it, by the Horse taking fright and running vs. a Rock and dashing the Top in Pieces
      12:
      0:
      0
     
    
   